DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Travis Baxter on 11 May 2022.

The application has been amended as follows: 
1. (Currently amended) A power tool, comprising: 
a motor shaft; 
at least one output shaft defining an output axis that is coaxial with the at least one output shaft; 
at least one electromotive drive that acts upon the motor shaft, the motor shaft, with the one electromotive drive, defines a motor axis that is coaxial with the motor shaft; and 
a housing including at least one hand-rest surface intersected by the output axis of the at least one output shaft; and 
a spindle driven by the at least one output shaft and extending downwardly out of the housing, the spindle having a tool receiver configured to receive a routing tool, 
an operating element configured to activate the at least one electromotive drive, the operating element being arranged between the motor axis and the output axis,
wherein the motor axis and the output axis are arranged substantially parallel to each other and at a distance from each other, 
wherein a transmission of torque from the at least one electromotive drive to the at least one output shaft is effected via a belt drive, and 
wherein the power tool is a router.
5. (Currently amended) The power tool as claimed in claim 1, wherein the operating element is arranged on and/or in a region adjacent to the at least one hand-rest-surface.
16. (Currently Amended) The power tool as claimed in claim [[1]] 17, further comprising an operating element configured to activate the at least one electromotive drive, the operating element being arranged between the motor axis and the output axis.
17. (Currently amended) A power tool 
a motor shaft;
at least one output shaft defining an output axis that is coaxial with the at least one output shaft;
at least one electromotive drive that acts upon the motor shaft, the motor shaft, with the one electromotive drive, defines a motor axis that is coaxial with the motor shaft;
a housing including at least one hand-rest surface intersected by the output axis of the at least one output shaft;
a spindle driven by the at least one output shaft and extending downwardly out of the housing, the spindle having a tool receiver configured to receive a routing tool; and
a rechargeable battery arranged above the spindle,
wherein the motor axis and the output axis are arranged substantially parallel to each other and at a distance from each other,
wherein a transmission of torque from the at least one electromotive drive to the at least one output shaft is effected via a belt drive, and
wherein the power tool is a router.

Allowable Subject Matter
Claims 1-3, 5-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The limitations of claim 6 were previously deemed allowable and as applicant placed the claim in independent form it is currently allowed for those reasons.  For claim 1, the prior art does not disclose an “operating element being arranged between the motor axis and the output axis”.  For claim 17, the prior art does not disclose “a rechargeable battery arranged above the spindle”.
The closest prior art is U.S. Patent No. 4,461,330 (Judkins) which discloses a power tool, comprising: 
a motor shaft (56, 60); 
at least one output shaft (68) defining an output axis (at 68) that is coaxial with the at least one output shaft; 
at least one electromotive drive (12) that acts upon the motor shaft, the motor shaft, with the one electromotive drive, defines a motor axis (at 56) that is coaxial with the motor shaft (56); and 
a housing (14, 16, 18, 24) including at least one hand-rest surface (at 152 as a hand can rest on said surface), the at least one hand rest surface intersected by the output axis of the at least one output shaft (68); and 
a spindle (70) driven by the at least one output shaft (68) and extending downwardly out of the housing (out the bottom of 14), the spindle (70) having a tool receiver (170) configured to receive a routing tool, 
wherein the motor axis and the output axis are arranged substantially parallel to each other and at a distance from each other,
wherein a transmission of torque from the at least one electromotive drive to the at least one output shaft is effected via a belt drive (64), and 
wherein the power tool is a router (column 1, lines 21-26).
However, as seen in figure 5, Judkins does not disclose the operating element (46) being arranged between the motor axis (at 56) and the output axis (at 68).
 Further, for claim 6, while Judkins does discloses an adjusting element (122) arranged in a space between the motor shaft (56) and the output shaft (68) it does not disclose two adjusting elements.  While the adjusting element does have a few different parts that are also in said space, these act as a single adjusting element and thus does not read on two adjusting elements.
Finally, for claim 17, Judkins does not disclose a rechargeable battery arranged above the spindle.  While such batteries are known in the art, see U.S. Patent No. 6,558,090, a person of ordinary skill in the art would not have placed such a battery above the spindle of Judkins as such placement would be on top of the removeable cover (18) which is designed such that the operator can easily access the interior of the tool and replace a broken belt.  Thus, having a battery on this cover would impede this operation and therefore a person of ordinary skill would not combine these references.
U.S. Patent No. 7,871,227 (Adamczak) discloses a power tool comprising: a motor shaft, an output shaft (7), a drive (23) that acts on the motor shaft, a spindle (8) driven by the output shaft (7), wherein the motor axis and the output axis (7) are arranged substantially parallel to each other and at a distance from each other connected by a belt drive (29).  It also discloses an operating element (25) arranged between the motor axis and output axis (see figure 2) and configured to operate the drive.  However, it does not disclose a housing including a hand rest surface intersected by the output axis (at 7).  While there is a surface (12) intersected by the output axis, this is a manual actuating element which prevents rotation of the output shaft and thus one would not just rest their hand on said surface while using the tool.  Additionally, this surface is not part of a housing.  Finally, one cannot simply add the operating element to Judkins as there is no place on Judkins to put this operating element.
Other examples of power tools with a motor shaft connected to an output shaft by a belt are U.S. Patent Nos. 5,964,922 and 4,266,376 and U.S. Patent Application Publication No. 2007/0072522.  None of which, on their own or in combination, discloses the allowed subject matters.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        05/12/2022